Case 1:20-cv-03193-JPH-TAB Document 11 Filed 04/09/21 Page 1 of 4 PageID #: 39




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

NOAH MICHAEL MILLER,                                     )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )          No. 1:20-cv-03193-JPH-TAB
                                                         )
MARK SEVIER, et al.                                      )
                                                         )
                               Defendants.               )


                Order Screening Complaint and Directing Further Proceedings

        Plaintiff Noah Miller, an inmate at New Castle Correctional Facility, brings this action

pursuant to 42 U.S.C. § 1983 alleging that his civil rights have been violated. Because the plaintiff

is a "prisoner" as defined by 28 U.S.C. § 1915A(c), this Court has an obligation under 28 U.S.C.

§ 1915A(a) to screen his complaint before service on the defendants.

                                            I. Screening Standard

        Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion of

the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

against a defendant who is immune from such relief. In determining whether the complaint states

a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive

dismissal,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when the
        plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.




                                                     1
Case 1:20-cv-03193-JPH-TAB Document 11 Filed 04/09/21 Page 2 of 4 PageID #: 40




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

                                           II. Discussion

       Mr. Miller sues Mark Sevier, Jennifer French, Lt. Storms, and GEO Group, Inc. He alleges

that upon his arrival at New Castle Correctional Facility, he was placed in a cell in the Restrictive

Housing Unit with no observation by a medical professional. He has an implanted medical device

that is controlled externally and can cause serious injury or death if it malfunctions. He states that

he should be in a "hospital" environment and that all named defendants are aware of this situation

and have not resolved it. He seeks damages and to be properly classified.

       Based on the screening standard set forth above, Mr. Miller's claims shall proceed against

Mr. Sevier, Ms. French, and Lt. Storms as he claims that they have been deliberately indifferent to

a serious risk to him in violation of his Eighth Amendment rights. Mr. Miller's claim against GEO

Group, Inc. is dismissed. Because GEO acts under color of state law by contracting to perform a

government function, i.e., running a correctional institution, it is treated as a government entity for

purposes of Section 1983 claims. See Minix v. Canarecci, 597 F.3d 824, 832 (7th Cir. 2010). GEO

therefore "cannot be held liable for damages under 42 U.S.C. § 1983 on a theory of respondeat

superior for constitutional violations committed by [its] employees. [It] can, however, be held

liable for unconstitutional … policies or customs." Simpson v. Brown County, 860 F.3d 1001,

1005-6 (7th Cir. 2017) (citing Monell v. Dep't of Social Services, 436 U.S. 658, 690-91 (1978)).

Mr. Miller has not alleged that the alleged denial of his rights resulted from a policy or practice on

GEO's part.




                                                  2
Case 1:20-cv-03193-JPH-TAB Document 11 Filed 04/09/21 Page 3 of 4 PageID #: 41




       This summary of claims includes all of the viable claims identified by the Court. If the

plaintiff believes that additional claims were alleged in the complaint, but not identified by the

Court, he shall have through May 7, 2021, in which to identify those claims.

                             III. Conclusion and Service of Process

       The claims against GEO Group have been dismissed and the clerk shall terminate this

defendant on the docket. The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process

to the defendants in the manner specified by Rule 4(d). Process shall consist of the complaint, dkt.

[1], applicable forms (Notice of Lawsuit and Request for Wavier of Service of Summons and

Waiver of Service of Summons), and this Order.

SO ORDERED.

Date: 4/9/2021




                                                 3
Case 1:20-cv-03193-JPH-TAB Document 11 Filed 04/09/21 Page 4 of 4 PageID #: 42




Distribution:

NOAH MICHAEL MILLER
281583
NEW CASTLE - CF
NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
1000 Van Nuys Road
NEW CASTLE, IN 47362

Mark Sevier
EMPLOYEE
New Castle Correctional Facility
1000 Van Nuys Road
New Castle, IN 47362

Jennifer French
EMPLOYEE
New Castle Correctional Facility
1000 Van Nuys Road
New Castle, IN 47362


Lt. Storms
EMPLOYEE
New Castle Correctional Facility
1000 Van Nuys Road
New Castle, IN 47362




                                      4
